This is a companion case to Roberts v. State,31 Okla. Crim. 103, 237 P. 148, just decided. The evidence of the state is substantially the same and the questions presented on this appeal the same, and, while no briefs have been filed in this case, it has been agreed that the briefs in No. A-4835, supra, should, so far as applicable, be considered in this case. *Page 174 
Upon the authority of, and for the reasons assigned in No. A-4835, supra, the case is affirmed.
BESSEY, P.J., and DOYLE, J., concur.